                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:18-CV-550-D


TRACIE TALLEY, f/k/a TRACIE              )
JONES, et al.,                           )
                                         )
                          Plaintiffs,    )
                                         )
                 v.                      )                    ORDER
                                         )
LINCOLN PROPERTY COMPANY, )
et al.,                   )
                                      )
                          Defendants. )


       On October 12, 2018, Tracie Talley, f/k/a Tracie Jones ("Talley''), Dem.orris Walters

("Walters"), Shante Pruitt ("Pruitt"), Megan Luckey ("Luckey''), and Latoya Glover ("Glover";

collectively, ''plaintiffs"), :filed a first amended complaint in Wake County Superior Court against

Lincoln Property Company ("Lincoln"), Lincoln Property Company Manager, Inc. ("LPCM''),

Greystone WW Company, LLC, d/b/a Greystone at Widewaters ("Greystone"), Sterling Forest

Associates, LLC, d/b/a Vert @ Six Forks ("Vert''), and Inman Park Investment Group, Inc., d/b/a

Inman Park Apartments ("Inman Park"; collectively, "defendants'') [D.E. 1-3]. On November 14,

2018, defendants removed the action to this court [D.E. 1].

       On December 18, 2018, all defendants but Greystone andLPCMmoved tp dismiss plaintiffs'

first amended complaint on various grounds or for a more definite statement [D.E. 29, 31, 33, 35]

and :filed memoranda in support [D.E. 30, 32, 34, 36]. On January 9, 2019, LPCM moved to dismiss

[D.E. 40] and filed a memorandum in support [D.E. 41]. On February 7, 2019, plaintiffs :filed a

second amended coin.plaint [D.E. 42].
        In light of plaintiffs' second amended complaint, defendants' motions to dismiss are moot.

Thus, the court DENIES as moot defendants' motions to dismiss or for a more definite statement

[D.E. 29, 31, 33, 35, 40]. The other motions remain pending, and clerk shall continue management

of the case.

        SO ORDERED. This _!B day of August 2019.


                                                          1tfms c~~VE~ m
                                                          United States District Judge




                                                2
